Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claim 2 cancelled.
Claims 1 and 3-9 are pending in this application.
Response to Argument
Applicant's arguments with respect to the claims have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
The applicant argue that applied references in the rejections each fail to show each and every feature of claims as claimed and amended.  The Examiner respectfully disagrees.  With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of claim 1 as claimed and amended, thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namazue et al. (US. Pub. 2017/0184803).
Regarding claim 1, Namazue et al. teach an intermittently-coupled type optical fiber ribbon in which a plurality of ribbon type paired optical fibers each of which is integrally formed by bringing two optical fibers into contact with each other are arranged in parallel, and a coupling part in which adjacent ribbon type paired optical fibers are connected to each other and a non-coupling part in which ribbon type paired optical fibers are not connected are intermittently provided in a longitudinal direction (see [0027] – [0037], Figs. 1-3B).

    PNG
    media_image1.png
    432
    553
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    368
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    229
    364
    media_image3.png
    Greyscale

Reproduced/annotated from US. Pub. 2017/0184803.
 Namazue et al. further discloses the claimed invention except for “an outer diameter dimension of the optical fiber is 0.22 mm or less, and the number of optical fibers of the intermittently-coupled type optical fiber ribbon is N, a center distance between the M-th optical fiber and the M+1-th optical fiber with the coupling part interposed therebetween is equal to or more than 0.28 mm and equal to or less than 0.31 mm, a center distance between the M-1-th optical fiber and the M-th optical fiber is equal to or more than 0.17 mm and less than 0.22 mm, the N is a multiple of four, and the M is an even number. It is noted such above claimed ranges of “center distance” between the optical fiber are directly relating to the changing in sizes of the optical fibers in the fiber ribbon. Therefore, it would have been an obvious matter of design choice to the one having ordinary skill in the art before the effective filing date of the invention to have such that claimed range of the center distance between the fiber ribbon for achieve the sizes of different system, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 3-4, Namazue et al. further disclose a thickness of the intermittently-coupled type optical fiber ribbon is 0.26 mm or less; wherein the coupling part is a coupling resin applied between the ribbon type paired optical fibers (see [0027] – [0037], Figs. 1-3B).
Regarding claim 5, Namazue et al. disclose most of the claimed limitation/invention such as the optical fiber has a glass fiber and two layers of coating layers coating the glass fiber, however, Namazue dot explicitly disclose a Young's modulus of an inner coating layer in two layers of the coating layer is 0.5 MPa or less.  Since applicant has not pointed to any criticality of such that range, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made would consider a minimal/common stiffness range for the coating layer such that range would overlap the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This rejection may be overcome by a showing of unexpected results associated with such a range.
Regarding claims 6-8, Sato et al. further disclose an optical fiber cable comprising: a cylindrical tube; and a plurality of intermittently-coupled type optical fiber ribbons according to claim 1, wherein the plurality of intermittently-coupled type optical fiber ribbons are covered with the tube; and an optical fiber cable comprising: a slot rod having a plurality of slot grooves; and the plurality of intermittently-coupled type optical fiber ribbons according to claim 1, wherein the plurality of intermittently-coupled type optical fiber ribbons are housed in each of the slot grooves; and an optical fiber cord comprising: a jacket; and the intermittently-coupled type optical fiber ribbon according to claim 1, wherein the intermittently-coupled type optical fiber ribbon is covered with the jacket (see [0027] – [0037], Figs. 1-3B).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sekine et al. (US. Pub. 2020/0292771).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 06/27/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2874